946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.FCI LEXINGTON MAIL ROOM STAFF, Michael Quinlan, Director ofFederal Bureau of Prisons, Defendants-Appellees.
No. 91-5632.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case had been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Rose Meckley appeals the district court's order dismissing her Bivens -type action against the mail room staff at the Lexington FCI and the director of the Federal Bureau of Prisons.   See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).


3
Meckley claimed that, on numerous occasions, the Lexington FCI mail room staff opened her legal mail when she was not present, thereby violating her constitutional rights.   She requested damages, injunctive relief, and attorney fees.


4
The district court dismissed the case for failure to exhaust administrative remedies pursuant to  Davis v. Keohane, 835 F.2d 1147, 1148-49 (6th Cir.1987) (per curiam).   Meckley then filed this timely appeal.


5
In the reply brief, Meckley asserts that she is no longer incarcerated.   This moots her request for an injunction and leaves only her request for damages.   Exhaustion is not required when a federal prisoner sues solely for money damages.   Veteto v. Miller, 794 F.2d 98, 99 (3d Cir.1986).


6
It is ORDERED that the district court's April 10, 1991, order is vacated and the case remanded.   Rule 9(b)(3), Rules of the Sixth Circuit.